32 So. 3d 748 (2010)
Wallace L. PARKER and wife Sonja Y. Parker, Appellants,
v.
Paul TINSLEY and wife Susan Tinsley, Appellees.
No. 1D09-5267.
District Court of Appeal of Florida, First District.
April 20, 2010.
Oscar J. Locklin of Locklin, Jones & Saba, P.A., Milton, for Appellants.
Paul Tinsley and Susan Tinsley, pro se, Appellees.
PER CURIAM.
Appellants seek review of the trial court's order granting appellees' motion for relief from judgment pursuant to Florida Rule of Civil Procedure 1.540. We agree that the trial court committed reversible error by granting the motion because it sought to correct judicial error which is beyond the scope of rule 1.540. See Curbelo v. Ullman, 571 So. 2d 443, 444-45 (Fla.1990) (holding that rule 1.540 does not provide relief from judicial error which must be corrected by way of a motion for new trial or rehearing pursuant Florida Rule of Civil Procedure 1.530 or an appeal). Accordingly, we reverse the trial court's order granting relief under rule 1.540.
REVERSED.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.